Case 4:21-cv-01882 Document 1-4 Filed on 06/09/21 in TXSD Page 1 of 8

Exhibit C
Case 4:21-cv-01882 Document 1-4 Filed on 06/09/21 in TXSD Page 2 of 8

02/24/2020 1:53:54 PM -0500 USCIS PAGE 1 OF 14

U.S, Department of Homeland Security
U.S. Citizenship and Imumigration Services

February 24, 2020 California Service Center

Laguna Niguel, CA 92677-0590

Keg US. Citizenship
\ and Immigration

mee’ Services
TEXAN DOGS LLC

cio REHAN SHAMS ALIMOHAMMAD

WONG FLEMING PC

77 SUGAR CREEK CENTER BLVD STE 401 WACIOIIDS1543
SUGAR LAND, TX 77478

 

 

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form I-129, Petition for a Nonimmigrant Worker

PREMIUM PROCESSING

REQUEST FOR EVIDENCE

IMPORTANT: THIS NOTICE CONTAINS YOUR UNIQUE NUMBER. THE ORIGINAL
NOTICE MUST BE SUBMITTED WITH THE REQUESTED EVIDENCE.

You are receiving this notice because U.S. Citizenship and hnmigration Services (USCIS) requires
additional evidence to process your form. Please provide the evidence requested below. Include
duplicate copies if you are requesting consular notification.

Your response must be received in this office by May 21, 2020.

Please note that you have been allotted the maximum period allowed for responding to a Request for
Evidence (RFE). The lime period for responding cannol be extended. Title 8, Code of Federal
Regulations (8 CFR) § 103.2(b)(8)(iv). Because many immigration benefits are time sensitive, you are
encouraged to respond to this request as early as possible, but no later than the deadline provided
above. If you do not respond to this notice within the allotted lime, your case may be denied. The
regulations do not provide for an extension of time to submit the requested evidence,

You must submit all requested evidence al the same time. If you submit only some of the requested
evidence, USCIS will consider your response a request for a decision on the record. 8 CFR

§ 103.2(b)(11).

If you submit a document in any language other than English, the document must be accompanied by a
full and complete English translation. The translator must certify that the translation is accurate and he
or she is competent to translate from that language to English. If you submit a foreign language
translation in response to this request for evidence, you must also include a copy of the foreign
language document.

Processing of your Form I-129 will resume upon receipt of your response. If you have not heard from
USCIS within 60 days of responding, you may contact the USCIS Contact Center at 1-800-375-5283.
If you are hearing impaired, please call the USCIS Contact Center TDD at 1-800-767-1833.

CSCT1IICSCI] 200001 3769591 ieof? www uscIS gov

AOA A
Case 4:21-cv-01882 Document 1-4 Filed on 06/09/21 in TXSD Page 3 of 8

02/24/2020 1:53:54 PM -0500 USCIS PAGE 2 OF 14

On February 12, 2020, your organization, TEXAN DOGS LLC (petitioner or petitioning
organization), filed a Petition for a Nonimmigrant Worker (Form I-129) with U.S. Citizenship and
Immigration Services (USCIS), seeking to classify FAIZ MAKANI (beneficiary) as a nonimmigrant
intracompany transferee (L-1A).

Documentation submitted with your petition indicates that your organization is a hotdog franchise.
Your organization seeks to employ the beneficiary as Chief Executive Officer from February 13,
2020 to February 13, 2021.

The L-1 classification may be granted to an individual who, within three years preceding the time of
his or her application for admission into the United States:

o Has been employed abroad continuously for one year by a firm, corporation, or other legal
entity or parent, branch, affiliate, or subsidiary;

e Seeks to enter the United States temporarily to render services to a branch of the same
employer, or a parent, affiliate, or subsidiary; and

e Will work in a capacity that is managerial or executive, or involves specialized knowledge.

To process your petition and determine if your organization and the beneficiary are eligible, additional
information is required. This request provides suggested evidence that your organization may submit
to satisfy each of the eligibility criteria described below. Your organization may:

e Submit one, some, or all of these items.

e Submit none of the suggested items and instead submit other evidence to satisfy the request.
o Explain how the evidence in the record already establishes eligibility.

e Request a decision based on the record.

Please note that, as the petitioner, your organization is responsible for providing evidence which
shows your organization and the beneficiary meet all requirements and are eligible for the requested
benefit at the tune your organization filed the Form I-129 by a preponderance of the evidence.

Please do not include copies of documentation previously submitted with your response.

USCIS checks all petitions filed for this classification in its Validation Instrument for Business
Enterprises (VIBE) system. VIBE uses commercially available data to validate basic information
about organizations petitioning to employ foreign workers. For more information about this program,
please visit the USCIS website at www.uscis.gov/VIBE.

General Requirements for an L-1A Manager or Executive in a New Office (First Year)

New office means an organization which has been doing business in the United States through a
parent, branch, affiliate, or subsidiary for less than one year.

If the beneficiary is coming to the United States as a manager or executive to open or be employed ina
new office in the United States, the petitioner shall submit evidence that:

o Sufficient physical premises lo house the new office have been secured,

e The beneficiary has been employed for one continuous year in the three year period preceding
the filing of the petition in an executive or managerial capacity and that the proposed
employment involved executive or managerial authority over the new operation; and

o The intended United States operation, within one year of the approval of the petition, will
support an executive or managerial position, supported by information regarding:

CSCI] 28CSCT1 200001 3769391 207 www USCIS gov

A
Case 4:21-cv-01882 Document 1-4 Filed on 06/09/21 in TXSD Page 4 of 8

02/24/2020 1:53:54 PM -0500 USCIS PAGE 3 OF 14

o The proposed nature of the office including a detailed description of the new office’s
current and proposed activities, its organizational structure, and its financial goals;

o The size of the United States investment and the financial ability of the foreign entity to
remunerate the beneficiary and to commence doing business in the United States; and

e The organizational structure of the foreign entity.

Managerial or Executive Position Abroad. Your organization must show that the beneficiary was
employed in an executive or managerial capacity for one continuous year in the three year period
before the time of his or her application for admission to the United States.

To satisfy this requirement, your organization submitted:

oA letter of support from Texan Dogs, LLC; and
oA list of job duties from ARK Logistics, with degrees of subordinates.

The evidence your organization submitted is insufficient. You claim that the beneficiary was
Distribution Head Manager in his position abroad. You submitted a letter of support by listing his
duties. However, the information you provided is not sufficient to demonstrate that the beneficiary was
an executive abroad. The duties you listed are not sufficiently detailed in describing the beneficiary's
day-to-day duties abroad to establish that he devotes his time primarily to qualifying tasks. Finally,

you did not submit documentation to support your claims. Without sufficient probative evidence
beyond the assertions you made, USCIS is unable to establish that the beneficiary served in a primarily
managerial capacity.

Additionally, you submitted a list of subordinates and assert they are professionals, However, the
subordinate duties lack sufficient detail to establish that the beneficiary will be directing professionals.
Further, you did not provide sufficient evidence to corroborate there is a staff in place to relieve the
beneficiary of non-qualifying duties.

Your organization may still submit evidence to satisfy this requirement. Evidence may include, but is
not limited to:

e Copies of the beneficiary’s training, pay, or other personnel records.

e An organizational chart or diagram, showing the foreign entity’s organizational structure and
staffing levels. Clearly identify the beneficiary’s position in the chart.

oA list of all employees in the beneficiary’s immediate division, department, or team, by name,
job title, summary of duties, education level, and salary.

e Documentary evidence of the foreign entity establishing the beneficiary’s managerial posilion
abroad. The evidence should show the beneficiary’s typical managerial duties, and the
percentage of time spent on each. In addition, the evidence should address:

@ e How the beneficiary managed the organization, department, subdivision, function, or
coinponent of the organization he or she oversaw.

a How the beneficiary supervised and controlled the work of other supervisory,
professional, or managerial employees, or managed an essential function, department, or
subdivision of the organization. A “professional” is an individual who is a member of
the professions, which includes but is not limited to architects, engineers, lawyers,
physicians, surgeons, and teachers in elementary or secondary schools, colleges,
academies, or seminaries. If the beneficiary was a first-line supervisor, submit evidence
showing the supervised employees were professionals.

e Whether the beneficiary had the authority to hire and fire, or recommend similar
personnel actions (such as promotion and leave authorization), if other employees were

CSCH2SCSCT 200001376939 1 30f7 www USCIS gov

AAA
Case 4:21-cv-01882 Document 1-4 Filed on 06/09/21 in TXSD Page 5 of 8

02/24/2020 1:53:54 PM -0500 USCIS PAGE 4 OF 14

directly supervised (or if no employees were directly supervised, how the beneficiary
functioned at a senior level within the organizational hierarchy or with respect to the
managed function).

e How the beneficiary made decisions on daily operations of the activity or function under
his or her authority.

o If the beneficiary managed a function, explain and provide evidence to establish that the
specific function is essential to the foreign entity and that the beneficiary was in a senior level
position within the foreign entity or with respect to the function managed. Your explanation
should identify the function with specificity and describe the critical or essential nature of the
function. In addition, provide a detailed description of the beneficiary's duties to demonstrate
that the beneficiary primarily managed the function rather than primarily performing the
non-qualifying day-to-day duties of the function.

o If the beneficiary supervised other supervisory, managerial, or professional employees, submil
copies of performance appraisals or reviews conducted by the beneficiary for any such
subordinate employees or any evidence that demonstrates the beneficiary has sufficient
managerial authority over subordinate employees and is engaged in the hiring and firing of
subordinates or recommends these and other personnel actions.

One Year Requirement: Your organization must show the intended United States operation, within
one year of the approval of the petition, will support an executive or managerial position, supported by
information regarding:

o The proposed nature of the office describing the scope of the entity, its organizational structure,
and its financial goals;

o The size of the United States investment and the financial ability of the foreign enlily to
remunerate the beneficiary and to commence doing business in the United States; and

o The organizational structure of the foreign entity.

To satisfy this requirement, your organization submitted:

o A letter of support from Texan Dogs, LLC;
e A business plan;

The beneficiary's job description;

e Proposed organizational chart,

e Job descriptions for subordinates; and

e Bank statements for Texan Dogs, LLC.

The evidence your organization submitted is insufficient. You indicate that you intend to operate a
hotdog franchise. You submitted a letter of support, business plan that includes an organizational
chart, and a feasibility study discussing plans to establish a new office in the United States. However,
you have not provided sufficient evidence to establish that the intended United States operation will
support an executive position within one year. Specifically, you indicate that you intend to hire sixteen
individuals in your first year of operation. However, you have not established how the staff you intend
to hire will alleviate the beneficiary from performing non-qualifying duties on a day-to-day basis.
Without additional evidence or description, you have not established that the U.S. entity will have an
organizational structure sufficient to elevate the beneficiary to level of executive within one year.

Further, you estimate the total operating expenses will be $366,000 for the first year but you have only
invested $51,000. You also claim that you will have total sales of $577,200 in one year but you have
not demonstrated how you will reach that amount in sales. Jt does not appear that you have the
financial capability to support the position in one year.

CSCH ISCSCI1 200001 3769691 4of7 wewrur USCIS Boy

cA
Case 4:21-cv-01882 Document 1-4 Filed on 06/09/21 in TXSD Page 6 of 8

02/24/2020 1:53:54 PM -0500 USCIS PAGE 5 OF 14

Your organization may still submit evidence to satisfy this requirement. Evidence may include, but is
not limited to:

With respect to the proposed nature of the office (describing the scope of the entity, its
organizational structure, and its financial goals):

e An original letter from the foreign entity explaining the need for the new office in the United
States. The letter should indicate the proposed number of employees and types of positions
they will hold. In addition the letter should explain how the intended U.S. operation will, within
one year, support a managerial or executive capacity position.

eo A copy of a feasibility study, market research study, or similar, by which the foreign company
determined the need for, and the probability that the proposed U.S. company would support, a
manager or executive within one year of approval of the petition.

e A copy of the business plan for commencing the start-up of the new office in the United States.
The business plan or executive summary should include a timetable for each proposed action
for the one year starting with the date of filing Form I-129,

e Minutes of the meetings for the foreign entity to illustrate the discussions to form the U.S.
entity.

e A copy of the proposed line and block organizational chart for the new office in the United
States, showing all hierarchy and staffing levels. List all proposed positions, summary of
proposed duties, and expected educational levels. Include names of employees filling the
positions, if known.

With respect to the size of the United States investment and the financial ability of the foreign
entity to remunerate the beneficiary and to commence doing business in the United States:

e Proof of capital contribution to the U.S. entity, such as the following:
e Initial wire transfers;
o Cancelled checks;
e Deposit receipts; or
e Bank stalements originating in the United States detailing monelary amounts for the
capital contribution.

eA capitalization table.

o A term sheet, letter of intent, memorandum of understanding, or other similar document signed
by the parties to the agreement specifically outlining the details of investment in the U.S. entity.

e Documents showing the foreign entity paid for services to start business at the U.S. location.
This could include evidence of vendor contracts, utilities, payroll, legal and accounting fees, a
lease agreement, etc.

e The foreign entity’s most recently filed tax documents.

o The foreign entity’s audited balance sheets and statements of income and expenses showing its
financial! position.

e An original letter from the foreign entity explaining the amount of the U.S. investment; and the
financial ability of the foreign company to pay the beneficiary and commence doing business in
the United States.

o The foreign entity’s most recent annual report, which describes the state of the foreign entity’s
finances.

e The foreign entity’s business bank statements for the last three months.

e The U.S. entity’s business bank statements for the last three months if available.

e Current letters from the U.S. entity’s bank indicating when its accounts were opened, current
status, and average balances.

o The U.S. entity’s most recent federal income tax return, if applicable.

CSCI 2SCSCI1 200013769691 Sof? VIM RUSE BOY

AOA
Case 4:21-cv-01882 Document 1-4 Filed on 06/09/21 in TXSD Page 7 of 8

02/24/2020 1:53:54 PM -0500 USCIS PAGE 6 OF 14

e Subscription or other equity purchase agreements between the foreign entity and its equity
holders, providing the type, amount, and price of equity purchased.

With respect to the organizational structure of the foreign entity:

o A copy of the foreign entity’s organizational chart or diagram, showing its organizational
hierarchy and staffing levels.

General Reminders: If your organization is submitting evidence in response to this request, in order
for us to properly evaluate such evidence, we recommend that you submit the following:

o An index of the evidence and include corresponding tabs for each section of evidence.

e Clear and legible copies of the evidence. If clear and legible copies are not possible, submit
the original documents. These originals will be retumed, if requested.

e Duplicate copy if your organization is requesting consulate notification. Your organization
should provide a duplicate copy of: Form I-129 and initial evidence (if not previously
provided); and any evidence submitted in response to this request. If the beneficiary is in the
United States and your organization is requesting a change of status or extension, your
organization may also choose to submit a duplicate copy of the Form I-129 and supporting
evidence in case the beneficiary decides to seek a visa at a consular office abroad.

e Full English language translation(s) of evidence submitted to USCIS containing a foreign
language. The translator must certify that the translations are accurate and complete and that he
or she is competent to translate from the forcign language into English.

RETURN ADDRESS

If your response is more than 25 pages, please return the requested information and all supporting
documents with this original request on lop to:

U.S. CITIZENSHIP AND IMMIGRATION SERVICES

P.O. BOX 10825
LAGUNA NIGUEL, CA. 92607-0825

If you choose to send by express delivery, the address is:
U.S. CITIZENSHIP AND IMMIGRATION SERVICES
24000 AVILA ROAD, 2ND FLOOR, ROOM 2302
LAGUNA NIGUEL, CA. 92677
If your response is 25 pages or less, you have the option to reply by fax:
(949) 389-3460
If you have any questions, you may contact the Premium Processing Team via e-mail
at: CSC-PREMIUM.PROCESSING@USCIS.DHS.GOV or call our toll-free number
(866) 315-5718.

Sincerely,

Ket fi\d_—

(SCI 2SCSCII 200001 376989 1 67 Www USCIS gov

IAIN
Case 4:21-cv-01882 Document 1-4 Filed on 06/09/21 in TXSD Page 8 of 8

02/24/2020 1:53:54 PM -0500 USCIS PAGE 7 OF 14

Kathy A. Baran
Director, California Service Center

CSCI 29CSCTI 2000013759891 Tof7 www USCIS gov

AAR
